PER CURIAM:
After appellant pleaded guilty to burglary and theft the lower court sentenced him to the State Correctional Institution at Camp Hill for a term not to exceed three years. When informed by an official at Camp Hill that the institution would not accept appellant under that sentence, the lower court, without notifying appellant, modified its sentence to provide for an indeterminate term as required under 61 P.S. § 485. The court’s modification of the sentence without notice to appellant was an improper procedure. See 12 P.S. § 1032; Commonwealth v. Horsman, 239 Pa.Super. 534, 361 A.2d 433 (1976). Because of this improper procedure appellant’s second sentence must be vacated. Moreover, because the officials at Camp Hill apparently will not accept appellant under the original sentence, that sentence too must be vacated as it will not serve the lower *236court’s announced purpose, i. e., confinement of appellant at Camp Hill. But see 61 P.S. § 486.
Appellant’s sentences are vacated and the case is remanded for resentencing.
HOFFMAN, J., concurs in the result.